DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited fails to render obvious creating an AR experience for at least a common set of AR functions, wherein a first option of the minimal set defines a content target, a second option of the minimal set specifies AR content and associated functions to associate with the content target. a third option of the minimal set defines access restrictions for the AR experience; combine the minimal set of selectable options with pre-define programmatic skeletons, wherein the pre-defined programmatic skeletons are associated with respective ones of the common set of AR functions and respective programmatic skeletons are configured to define executable AR functions upon completion of the minimal set of selectable options; wherein the generation component is further configured to generate from the programmatic skeletons and the minimal set of selectable options a universal format data file having a plurality of data structures for recording definitions for each selection of the minimal set of selectable options that are associated with pre-generated executable logic for each option and respective AR content; an integration component, executed by the at least one processor, configured to define and manage mappings between the pre-generated executable logic for each option, the plurality of the data structures in the universal format data file, and transcoded AR content; and wherein the generation component defines a system signature for the content target for subsequent matching to a device generated signature of the content target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616